Execution Version


SECOND AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This SECOND AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”) dated as of May 6, 2019, is among Lilis Energy Inc., a Nevada
corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make an amendment to the Credit Agreement as set forth herein.
C.    WHEREAS, the Borrower has informed the Administrative Agent that the
Borrower may be unable to satisfy the current ratio covenant in Section 9.01(b)
of the Credit Agreement as of the fiscal quarter ended March 31, 2019 (the
“March 31, 2019 Current Ratio”) and the Borrower has requested that the Majority
Lenders consent to a waiver of the requirement to comply with the March 31, 2019
Current Ratio (the “Waiver Request”).
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Waiver. Subject to the occurrence of the Effective Date, the
Borrower hereby requests, and the Administrative Agent and the Majority Lenders
hereby agree to the Waiver Request.
Section 3    Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:


007870-0083-Active.30486203.9        

--------------------------------------------------------------------------------




3.1    Amendments to Section 1.01.
(a)    The following definitions are hereby added to the Credit Agreement in
their entirety where alphabetically appropriate, in each case, to read as
follows:
“Consolidated Cash Balance” means, at any time, (a) the aggregate amount of cash
and cash equivalents, marketable securities, treasury bonds and bills,
certificates of deposit, investments in money market funds, commercial paper and
Cash Equivalents, in each case, held or owned by (either directly or
indirectly), credited to the account of or would otherwise be required to be
reflected as an asset on the balance sheet of the Borrower and its Restricted
Subsidiaries less (b) the sum of (i) any restricted cash or Cash Equivalents to
pay royalty obligations, working interest obligations, suspense payments,
severance taxes, payroll, payroll taxes, other taxes, employee wage and benefit
payments and trust and fiduciary obligations or other obligations of the
Borrower or any Restricted Subsidiary to third parties and for which the
Borrower or such Restricted Subsidiary has issued checks or has initiated wires
or ACH transfers (or will issue checks or initiate wires or ACH transfers within
five (5) days in order to make such payments), (ii) other amounts for which the
Borrower or such Restricted Subsidiary has issued checks or has initiated wires
or ACH transfers (or will issue checks or initiate wires or ACH transfers within
five (5) days in order to make such payments) but which have not yet been
subtracted from the balance in the relevant account of the Borrower or such
Restricted Subsidiary and (iii) while and to the extent refundable so long as,
with respect to this clause (iii) the Borrower provides a certificate of a
Responsible Officer to the Administrative Agent designating such amounts as
being reserved for an acquisition or Investment permitted hereunder, any cash or
Cash Equivalents of the Borrower or any Restricted Subsidiary constituting
purchase price deposits held in escrow pursuant to a binding and enforceable
purchase and sale agreement with a third party containing customary provisions
regarding the payment and refunding of such deposits.
“Consolidated Cash Balance Threshold” means $10,000,000 million.
“Excess Period” has the meaning assigned to such term in Section 3.04(c)(viii).
(b)    The definition of “Applicable Margin” is hereby amended and restated as
follows:
“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon (a) the Borrowing Base Utilization Percentage
then in effect and (b) the Total Debt to EBITDAX ratio as specified in the most
recent Compliance Certificate delivered to the Administrative Agent pursuant to
Section 8.01(c) (including, for the avoidance of doubt, the Compliance
Certificate to be delivered in connection with the March 31, 2019 financial
statements):


007870-0083-Active.30486203.9

--------------------------------------------------------------------------------




(i) Total Debt to EBITDAX ratio is less than 3.00 to 1.00:
Borrowing Base Utilization Percentage
< 25%
>25% and <50%
>50% and <75%
>75% and <90%
>90%
Eurodollar Loans
2.25%
2.50%
2.75%
3.00%
3.25%
ABR Loans
1.25%
1.50%
1.75%
2.00%
2.25%

(ii) Total Debt to EBITDAX ratio is equal to or greater than 3.00 to 1.00:
Borrowing Base Utilization Percentage
< 25%
>25% and <50%
>50% and <75%
>75% and <90%
>90%
Eurodollar Loans
2.50%
2.75%
3.00%
3.25%
3.50%
ABR Loans
1.50%
1.75%
2.00%
2.25%
2.50%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
or Total Debt to EBITDAX ratio, as applicable, and ending on the date
immediately preceding the effective date of the next such change; provided, that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a) and/or a Compliance Certificate pursuant to Section 8.01(c),
then beginning on such date and until such Reserve Report and/or Compliance
Certificate, as applicable, is delivered, the “Applicable Margin” shall mean the
rate per annum set forth on the grid set forth in clause (ii) above when the
Borrowing Base Utilization Percentage is at its highest level.
3.2    Amendment to Section 3.04(c). Section 3.04(c) of the Credit Agreement is
hereby amended by adding the following Section 3.04(c)(vii):
(vii)    Application in Connection with Consolidated Cash Balance. If, at any
time, (A) the Borrower has outstanding Borrowings, Letters of Credit or
reimbursement obligations in respect of Letters of Credit that are outstanding
and (B) the Consolidated Cash Balance exceeds the Consolidated Cash Balance
Threshold at the end of each Business Day for a period of five (5) consecutive
Business Days (the “Excess Period”), then the Borrower shall, within two (2)
Business Days of the end of such Excess Period, (A) prepay the Borrowings in an
aggregate principal amount equal to such excess and (C) if any excess remains
after prepaying all of the Borrowings as a result of outstanding LC Exposure,
pay to the Administrative Agent an amount equal to such excess to be held as
cash collateral as provided in Section 2.09(j).


007870-0083-Active.30486203.9

--------------------------------------------------------------------------------




3.3    Amendment to Section 6.02. Section 6.02 of the Credit Agreement is hereby
amended by (a) adding the following new Section 6.02(c), (b) renumbering the
existing Section 6.02(c) to be Section 6.02(d) and (c) replacing “Section
6.02(b)” in the last sentence thereof with “Section 6.02(c)”:
(c)    (i) the Consolidated Cash Balance immediately prior to such Borrowing and
(ii) the pro forma Consolidated Cash Balance, immediately after giving effect to
such Borrowing, shall not exceed the Consolidated Cash Balance Threshold.
3.4    Amendment to Section 7.21. Section 7.21 of the Credit Agreement is hereby
amended to replace the reference to “90%” therein with “95%”.
3.5    Amendment to Section 8.14(a). Section 8.14(a) of the Credit Agreement is
hereby amended to replace each reference to “90%” therein with “95%”.
Section 4    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
4.1    The Administrative Agent and the Lenders, shall have received (a)
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement in connection with this Agreement (including, the fees, charges
and disbursements of Simpson Thacher & Bartlett LLP, counsel to the
Administrative Agent) and (b) a consent fee payable to the Administrative Agent
for the account of each Lender that executes and delivers a signed counterpart
of this Agreement on or prior to the Effective Date (each such Lender, a
“Consenting Lender”) in an amount equal to 0.15% of each such Consenting
Lender’s pro rata share of the Borrowing Base in effect immediately prior to the
Effective Date;
4.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting the Majority Lenders, counterparts of
this Agreement signed on behalf of such Persons.
4.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent,


007870-0083-Active.30486203.9

--------------------------------------------------------------------------------




compliance with the conditions set forth in this Section 4. Such declaration
shall be final, conclusive and binding upon all parties to the Credit Agreement
for all purposes.
Section 5    Miscellaneous.
5.1    Limitation of Waivers. The consent, waiver and agreement contained
herein, shall not be a consent, waiver or agreement by the Administrative Agent
or the Lenders of any Defaults or Events of Default, as applicable, which may
exist (other than, for the avoidance of doubt, with respect to the March 31,
2019 Current Ratio) or which may occur in the future under the Credit Agreement
or any other Loan Document, or any future defaults of the same provision waived
hereunder (collectively, “Other Violations”). Similarly, nothing contained in
this Agreement shall directly or indirectly in any way whatsoever: (a) impair,
prejudice or otherwise adversely affect the Administrative Agent’s or the
Lenders’ right at any time to exercise any right, privilege or remedy in
connection with the Credit Agreement or any other Loan Document, as the case may
be, with respect to any Other Violations, (b) except as set forth herein, amend
or alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument, as applicable.
Nothing in this letter shall be construed to be a consent by the Administrative
Agent or the Lenders to any Other Violations.
5.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
5.3    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing and
(c) acknowledges that it is a party to certain Security Instruments securing the
Secured Obligations and agrees that according to their terms the Security
Instruments to which it is a party will continue in full force and effect to
secure the Secured Obligations under the Loan Documents, as the same may be
amended, supplemented or otherwise modified.
5.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together


007870-0083-Active.30486203.9

--------------------------------------------------------------------------------




shall be deemed to constitute one and the same instrument. Delivery of an
executed a signature page of this Agreement by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
5.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
5.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable and documented out-of-pocket expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
5.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
5.10    Loan Documents. This Agreement is a Loan Document.
[Signature Pages Follow]




007870-0083-Active.30486203.9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








HURRICANE RESOURCES LLC
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








IMPETRO OPERATING LLC
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer
 


LILIS OPERATING COMPANY, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer
 
 
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer



    
[Second Amendment and Waiver to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann
Name:    Melissa Guzmann
Title:    Director


[Second Amendment and Waiver to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






LENDERS:
SUNTRUST BANK,
as a Lender

By:     /s/ Benjamin L. Brown
Name: Benjamin L. Brown
Title:    Director


[Second Amendment and Waiver to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Nancy Mak
Name:    Nancy Mak
Title:    Senior Vice President


[Second Amendment and Waiver to Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:        /s/ Nupur Kumar
Name:    Nupur Kumar
Title:    Authorized Signatory
By:        /s/ Andrew Griffin
Name:    Andrew Griffin
Title:    Authorized Signatory






[Second Amendment and Waiver to Second Amended and Restated Credit Agreement]